 

Case 4:20-mj-04784-N/A-DTF Document 5 Filed 08/03/20 Page lofi

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISEATCT oF ARIZONA
United States of America DOCKET NO.
Selvin Rubelsy Perez-Roblero MAGISTRATE'S CASE NO.
YOB: 2000; Citizen of Guatemala | 3) ~f) 4 7 9 A i J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Selvin Rubelsy Perez-Roblero, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Alexandria, Louisiana on January 29, 2020, and without obtaining the
express consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for

admission thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, |

Section 1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Selvin Rubelsy Perez-Roblero is a citizen of Guatemala. On January 29, 2020, Selvin Rubelsy Perez-Roblero
was lawfully denied admission, excluded, deported and removed from the United States through Alexandria,
Louisiana. On July 31, 2020, agents found Selvin Rubelsy Perez-Roblero in the United States at or near Ativaca,
Arizona, without the proper immigration documents. Selvin Rubelsy Perez-Roblero did not obtain the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission
to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE;

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (afficial title)
Being duly sworn, I declare that the foregoing is
EMG2AIC OFFICIAL TITLE
ORIZED AUSA /s/Liza Gr "
AUTH SA /s/Liza Granoff Border Patrol Agent
Andrew J. Carpenter

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE" DATE

 

 

 

umn) . g Q 0 August 3, 2020
NH

Y See Federat rales of Crlmlnal Precedsre Rules 3, 4,1, and 4 \

 
